     Case 1:20-cv-00112-RSK ECF No. 22, PageID.507 Filed 03/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




KEITH LEE DURON,

              Plaintiff,

v.                                                         Case No. 1:20-cv-112
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                        JUDGMENT

              In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

              IT IS SO ORDERED.



Dated: March 16, 2021                              /s/ Ray Kent
                                                   RAY KENT
                                                   United States Magistrate Judge
